TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00066-CR



                                         In re Bryan P. Suhre




          FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
                NO. 46133, HONORABLE JOE CARROLL, JUDGE PRESIDING




                              MEMORANDUM OPINION




                Bryan P. Suhre seeks to appeal an order denying his request for post-conviction DNA

testing. See Tex. Code Crim. Proc. Ann. art. 64.03, .05 (West Supp. 2003). The order was entered and

signed on November 20, 2002. The deadline for perfecting appeal was therefore December 20, 2002.

Tex. R. App. P. 26.2(a)(1). Notice of appeal was filed on January 2, 2003. No extension of time for filing

notice of appeal was requested. Tex. R. App. P. 26.3. Under the circumstances, we lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See

Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: February 13, 2003

Do Not Publish




                                                 2